Title: From James Madison to John Stephen, 15 June 1807
From: Madison, James
To: Stephen, John



Sir,
Department of State, June 15th: 1807.

I have recd. your letter of the 10th. stating the result of the proceedings in the District Court at Baltimore, in the case of the Schooner Eclypse and Nonpariel, and have since recd. one from General Turreau with complaints not only on that subject, but also on the proceedings which followed against Capt. Mouesan and in consequence of which he is now confined in gaol under very harsh circumstances.
That I may be able to give an answer founded on a distinct knowledge of what has taken place, I must request from you a report of all the particulars which enter into the merits of the several cases; among which it will be material to specify in the case of the Schooner Eclypse and Nonpariel, whether a readiness to submit to a legal search, was duly manifested on the part of the American vessels, previous to their use of force against the French Privateer; and in the case of the capture for which suit has been brought against Captn. Mouesan.
1st.  Whether it was made within one league, or within two leagues of the French Territory or at a greater distance.
2d.  By what Court and at what place or places the trial and condemnation were had.  I am &c.

James Madison.


Letterbook copy (DNA: RG 59, DL, vol. 15).

